ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_03_FR.txt.                                                                                            481




                      OPINION INDIVIDUELLE DE M. LE JUGE SKOTNIKOV

                 [Traduction]

                    1. Je souscris aux conclusions de la Cour énoncées dans le dispositif.
                 Cependant, si je suis d’accord avec sa décision de juger recevables les
                 demandes de la Belgique fondées sur l’article 6, paragraphe 2, et l’ar-
                 ticle 7, paragraphe 1, de la convention contre la torture (paragraphe 3 du
                 dispositif), je me permets d’avancer respectueusement que la Cour s’est
                 fourvoyée quant aux motifs de cette conclusion.
                    2. Pour déclarer recevables les demandes de la Belgique relatives au
                 comportement du Sénégal, la Cour aurait pu se borner à faire observer
                 que la Belgique avait engagé une procédure pénale à l’encontre de
                 M. Habré, conformément à sa législation en vigueur, qu’elle avait
                 demandé l’extradition de M. Habré du Sénégal vers la Belgique et qu’elle
                 avait ouvert des négociations diplomatiques avec le Sénégal sur la ques-
                 tion des poursuites à engager à l’encontre de M. Habré au Sénégal ou de
                 son extradition vers la Belgique.
                    3. La Cour a toutefois choisi une autre voie qui l’a amenée à conclure
                 que tout Etat partie à la convention contre la torture a qualité pour invo-
                 quer devant elle la responsabilité de tout autre Etat partie « dans le but
                 de faire constater le manquement allégué de celui-ci à des obligations
                 erga omnes partes, telles que celles qui lui incombent en application de
                 l’article 6, paragraphe 2, et de l’article 7, paragraphe 1, et de mettre fin à
                 un tel manquement » (arrêt, par. 69). La Cour est donc d’avis que la Bel-
                 gique est en droit d’invoquer la responsabilité du Sénégal devant elle sans
                 avoir nécessairement un intérêt particulier à ce que le Sénégal se conforme
                 aux dispositions de la convention.
                    4. En suivant cette voie, la Cour évite de devoir traiter au fond la ques-
                 tion de savoir si la Belgique a établi sa compétence à l’égard de M. Habré
                 conformément à l’article 5, paragraphe 1, de la convention, en dépit du
                 fait qu’aucune des victimes alléguées ayant porté plainte contre M. Habré
                 n’était de nationalité belge au moment de la commission des infractions
                 alléguées. Cette question, qui est directement liée à celle de la recevabilité
                 de la demande d’extradition de M. Habré, est certes d’autant moins facile
                 à trancher que la Belgique, après avoir fait cette demande, a abrogé
                 une partie de sa législation qui autorisait l’exercice de la compétence uni-
                 verselle indépendamment de la nationalité des victimes présumées. La
                 présente affaire est un vestige de la brève période durant laquelle cette
                 législation était en vigueur.

                   5. Pendant la procédure orale, la Belgique a confirmé qu’elle agissait
                 en tant qu’Etat lésé. Elle a d’ailleurs engagé la présente procédure préci-
                 sément parce qu’elle avait exercé sa compétence à l’égard de M. Habré et

                                                                                            63




6 CIJ1033.indb 123                                                                                28/11/13 12:50

                      obligation de poursuivre ou d’extrader (op. ind. skotnikov) 482

                 avait demandé au Sénégal de l’extrader vers le territoire belge. Comme la
                 requête le fait clairement apparaître, la Belgique craignait que le « renvoi »
                 de l’affaire devant l’Union africaine ne réduise les possibilités d’extradi-
                 tion de M. Habré vers la Belgique en vertu des dispositions de la conven-
                 tion contre la torture. Il est clair que la Belgique n’a pas saisi la Cour
                 simplement en sa qualité d’Etat partie à la convention.
                    6. A titre subsidiaire, cependant, la Belgique, en réponse à une ques-
                 tion posée par l’un des juges, a invoqué le locus standi en tant que partie
                 autre qu’un Etat lésé. Il semble qu’il s’agissait là d’une précaution au cas
                 où la Cour conclurait, par exemple, que la Belgique ne pouvait se pré-
                 tendre compétente pour poursuivre M. Habré parce qu’elle avait abrogé
                 la loi qui l’autorisait à exercer cette compétence lorsque les victimes allé-
                 guées n’avaient pas la nationalité belge au moment de la commission des
                 infractions alléguées.
                    7. Quoi qu’il en soit, dans ses conclusions finales, la Belgique se pré-
                 sente manifestement comme un Etat lésé, autrement dit comme une partie
                 ayant un intérêt particulier à ce que le Sénégal se conforme aux disposi-
                 tions de la convention. Elle a expressément demandé à la Cour de dire et
                 juger, entre autres, que le Sénégal était tenu de mettre fin à ces faits inter-
                 nationalement illicites :
                     « a) en soumettant sans délai l’affaire Hissène Habré à ses autorités
                          compétentes pour l’exercice de l’action pénale ; ou,
                       b) à défaut, en extradant Hissène Habré vers la Belgique » (les ita-
                          liques sont de moi).
                    8. A la lumière de ce qui précède, il est surprenant que la Cour ait
                 décidé de ne pas se prononcer sur la question de savoir si la Belgique a
                 un intérêt particulier à ce que le Sénégal se conforme aux dispositions
                 pertinentes de la convention dans le cas de M. Habré (voir arrêt, par. 70).
                 Il en résulte inévitablement que la question de la recevabilité de la
                 demande d’extradition de la Belgique demeure non résolue.
                    9. En vertu de son Statut, la Cour a le devoir de régler les différends
                 — lorsqu’elle a compétence pour le faire — à moins que des circonstances
                 ne l’empêchent de juger une demande en tout ou en partie. Le Sénégal a
                 contesté le droit de la Belgique d’exercer la compétence personnelle pas-
                 sive dans le cas de M. Habré. En conséquence, lorsque la Cour écarte,
                 sans explication, une partie de la demande de la Belgique en en ramenant
                 le statut dans la présente procédure à celui de tout Etat partie à la conven-
                 tion contre la torture, elle manque à ce devoir.
                    10. En outre, il est regrettable que la Cour n’ait pas dûment expliqué,
                 ni justifié, sa conclusion selon laquelle la Belgique, du simple fait qu’elle
                 est partie à la convention contre la torture, a qualité pour invoquer la
                 responsabilité du Sénégal à raison des manquements allégués de ce der-
                 nier à ses obligations au titre de l’article 6, paragraphe 2, et de l’article 7,
                 paragraphe 1, de la convention.
                    11. La Cour indique dans l’arrêt (voir par. 68) que, l’objet et le but de
                 la convention étant « d’accroître l’efficacité de la lutte contre la

                                                                                              64




6 CIJ1033.indb 125                                                                                  28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. skotnikov) 483

                 t­ orture … dans le monde entier », les Etats parties ont un intérêt commun
                  à assurer, compte tenu des valeurs qu’ils partagent, la prévention des
                  actes de torture et, si de tels actes sont commis, à veiller à ce que leurs
                  auteurs ne bénéficient pas de l’impunité. La Cour relève que tous les Etats
                  parties « ont un intérêt juridique » à ce que les droits en cause soient pro-
                  tégés (Barcelona Traction, Light and Power Company, Limited (Belgique
                  c. Espagne), arrêt, C.I.J. Recueil 1970, p. 32, par. 33). Dans le même
                  contexte, la Cour rappelle que, dans son avis consultatif sur l’affaire rela-
                  tive aux Réserves à la convention pour la prévention et la répression du
                  crime de génocide, elle a fait observer ce qui suit :
                        « Dans une telle convention, les Etats contractants n’ont pas d’in-
                     térêts propres ; ils ont seulement, tous et chacun, un intérêt commun,
                     celui de préserver les fins supérieures qui sont la raison d’être de la
                     convention. » (Réserves à la convention pour la prévention et la répres-
                     sion du crime de génocide, avis consultatif, C.I.J. Recueil 1951, p. 23.)
                     
                    12. Il va de soi que les dicta évoqués par la Cour revêtent une impor-
                 tance fondamentale. De fait, des obligations indivisibles dues par tout
                 Etat partie à tous les autres Etats parties sont énoncées dans un grand
                 nombre d’instruments, en particulier dans ceux qui concernent la protec-
                 tion des droits de l’homme. Mais faut-il pour autant ne faire aucune dif-
                 férence entre un intérêt commun et un droit de tout Etat partie d’invoquer
                 la responsabilité de tout autre Etat partie devant la Cour, en vertu de la
                 convention contre la torture, à raison d’une violation alléguée d’obliga-
                 tions erga omnes partes ?
                    13. Alors qu’il aurait paru naturel que la Cour ait recours à l’interpré-
                 tation de la convention pour étayer sa conclusion, elle se borne à en citer
                 le préambule et à classer cet instrument dans la même catégorie que la
                 convention contre le génocide. Cela ne saurait suffire.

                    14. Pour appuyer son point de vue, à savoir que l’intérêt commun des
                 Etats parties à la convention contre la torture — et d’autres instruments
                 énonçant des obligations erga omnes partes, comme la convention contre
                 le génocide — est l’équivalent du droit de procédure d’un Etat partie d’in-
                 voquer la responsabilité d’un autre Etat partie à raison de violations allé-
                 guées de ces obligations, la Cour devrait expliquer, par exemple, comment
                 ces instruments pourraient simultanément envisager le droit d’un Etat
                 partie de formuler des réserves à sa compétence. Or, elle ne le fait pas.
                    15. De plus, en vertu de la convention contre la torture, tout Etat par-
                 tie a le droit de se préserver non seulement de l’obligation de rendre des
                 comptes à la Cour, mais aussi de l’examen du Comité contre la torture.
                 Cet examen est fondé sur le principe erga omnes partes mais, et cela est
                 révélateur, il demeure facultatif :
                      « Tout Etat partie à la présente convention peut … déclarer à tout
                     moment qu’il reconnaît la compétence du Comité pour recevoir et

                                                                                            65




6 CIJ1033.indb 127                                                                                28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. skotnikov) 484

                     examiner des communications dans lesquelles un Etat partie prétend
                     qu’un autre Etat partie ne s’acquitte pas de ses obligations au titre de
                     la présente convention… Le Comité ne reçoit aucune communica-
                     tion intéressant un Etat partie qui n’a pas fait une telle déclaration. »
                     (Convention contre la torture, art. 21, par. 1.)
                 L’arrêt ne dit mot sur cette question.
                    16. Si la logique suivie par la Cour était la bonne, ces formules de par-
                 ticipation ou d’exemption n’auraient pas été insérées dans la convention.
                 La vérité, c’est que la convention ne va pas aussi loin que la Cour le laisse
                 entendre.
                    17. Certes, il existe des conventions qui autorisent tout Etat partie à
                 invoquer la responsabilité d’un autre Etat partie, par exemple la conven-
                 tion européenne des droits de l’homme. Mais ce droit y est expressément
                 reconnu. Aux termes de l’article 33 de cette convention : « Toute Haute
                 Partie contractante peut saisir la Cour de tout manquement aux disposi-
                 tions de la convention et de ses protocoles qu’elle croira pouvoir être
                 imputé à une autre Haute Partie contractante. » Il est intéressant de rele-
                 ver, et parfaitement conforme à la logique, que la convention européenne
                 n’autorise aucune réserve à la compétence de la Cour européenne des
                 droits de l’homme.
                    18. A l’opposé, la Cour est d’avis que l’intérêt commun des Etats par-
                 ties à ce que soient respectées les obligations pertinentes énoncées dans la
                 convention contre la torture implique que chacun d’eux puisse demander
                 qu’un autre Etat partie qui aurait manqué auxdites obligations mette fin
                 à ces manquements (voir arrêt, par. 69). Aucune explication ne vient
                 étayer cette déclaration.
                    19. La Cour ne mentionne ni la convention européenne des droits de
                 l’homme, ni d’autres instruments analogues. Elle ne se prononce donc pas
                 sur la question de savoir comment ce qui est expressément prévu dans un
                 instrument pourrait être simplement implicite dans un autre, alors qu’il
                 s’agit du même droit et d’un droit important. Si l’on accepte la logique de
                 l’arrêt, qu’une convention inclue ou non une disposition aussi spécifique
                 ne ferait aucune différence. Ce ne peut être le cas.
                    20. L’arrêt ne se réfère à aucun précédent dans lequel un Etat a engagé
                 une procédure devant la Cour ou toute autre instance judiciaire interna-
                 tionale à raison de violations alléguées d’une obligation erga omnes partes
                 pour la simple raison qu’il est partie à un instrument analogue à la
                 convention contre la torture. Il ne mentionne pas non plus le fait, qu’il y
                 aurait peut-être eu lieu de relever en tant que reflet de la pratique des
                 Etats — au plutôt de son absence —, que les mécanismes de plainte
                 interétatiques (y compris ceux prévus à l’article 21 de la convention contre
                 la torture) n’ont jamais été utilisés.
                    21. L’arrêt ne fait pas mention du projet d’articles sur la responsabilité
                 de l’Etat pour faits internationalement illicites adopté par la Commission
                 du droit international en 2001, qui ne va pas dans le même sens que la
                 Cour. Dans son commentaire à l’article 48, qui traite de l’invocation de la

                                                                                           66




6 CIJ1033.indb 129                                                                               28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. skotnikov) 485

                 responsabilité par un Etat autre que l’Etat lésé, la commission relève que
                 « certaines dispositions, figurant par exemple dans des traités relatifs aux
                 droits de l’homme, permettent à n’importe quel Etat partie d’invoquer la
                 responsabilité », sans laisser entendre le moins du monde que ce droit est
                 énoncé dans des instruments qui ne contiennent pas de dispositions spéci-
                 fiques à cet effet (Annuaire de la Commission du droit international, 2001,
                 vol. II, deuxième partie, p. 127 du texte anglais). Le commentaire sur le
                 projet d’articles est sans ambiguïté :
                      « pour prendre de telles mesures, c’est-à-dire pour invoquer la res-
                      ponsabilité au sens du projet d’articles, il faut un droit plus spéci-
                      fique. En particulier, pour qu’un Etat invoque la responsabilité pour
                      son propre compte, il doit avoir un droit particulier l’y autorisant,
                      par exemple un droit d’action spécifiquement établi par un traité, ou
                      bien il doit être considéré comme un Etat lésé. » (Ibid., p. 117 ; les ita-
                      liques sont de moi.)
                     La convention contre la torture ne confère aux Etats parties aucun
                 droit de ce type.
                     22. Je suis contraint de conclure à regret que les motifs invoqués par la
                 Cour pour étayer sa juste décision sur la recevabilité des demandes de la
                 Belgique ne semblent pas être fondés en droit, conventionnel ou coutumier.
                     23. A titre de remarque finale concernant l’arrêt dans son ensemble, j’ai-
                 merais rappeler qu’en 2009, au stade des mesures conservatoires de la
                 ­procédure, la Belgique a résumé comme suit le différend qui l’oppose au
                  Sénégal : premièrement, « le Sénégal soutient que la décision de transmettre
                  le dossier à l’Union africaine … satisfait d’une manière ou d’une autre aux
                  exigences de l’article 7 [de la convention contre la torture] » (CR 2009/10,
                  p. 20, par. 13) ; deuxièmement, « sa détermination actuelle [du Sénégal] à
                  s’engager, fût-ce lentement, sur la voie d’un procès pénal découle, aux yeux
                  du Sénégal, du « mandat » que lui a conféré l’Union africaine et non direc-
                  tement des obligations qu’il tient de la convention contre la torture » (ibid.).
                     Pour sa part, voici ce que le Sénégal a répondu :
                      « comme Etat, [le Sénégal] est bien lié par la convention de 1984
                      [contre la torture]. Le fait que l’organisation du procès Habré puisse
                      impliquer une organisation comme l’Union africaine n’enlève absolu-
                      ment rien des devoirs et droits qui résultent pour elle de la qualité de
                      partie à cette convention. C’est bien en tant que partie à la convention
                      que la République du Sénégal exécute ses obligations, et non en vertu
                      d’un mandat de l’Union africaine. » (CR 2009/11, p. 18, par. 11.)
                   En conséquence, il me semblait en 2009 que les Parties étaient d’accord
                 sur les points soulevés par la Belgique et, partant, que le différend, tel que
                 présenté par cette dernière, avait cessé d’exister. J’attendais donc du Séné-
                 gal qu’il agisse promptement pour s’acquitter de ses obligations en vertu
                 de la convention contre la torture. Malheureusement, cela n’a pas été le
                 cas. Le Sénégal reconnaît qu’un différend persiste au sujet de l’application
                 de la convention :

                                                                                               67




6 CIJ1033.indb 131                                                                                   28/11/13 12:50

                     obligation de poursuivre ou d’extrader (op. ind. skotnikov) 486

                       « Il est question devant [la Cour] d’un litige qui oppose deux Etats
                     sur la manière d’entendre ou de comprendre l’exécution d’une obli-
                     gation découlant d’un instrument international auquel ils sont tous
                     deux parties. Voilà la réalité du contentieux qui s’est noué devant la
                     Cour. » (CR 2012/4, p. 28, par. 39.)
                    La déclaration ci-dessus reflète la véritable nature du différend, qui est
                 allé de rebondissement en rebondissement depuis le moment où la Bel-
                 gique a demandé au Sénégal d’extrader M. Habré. Ce différend a mainte-
                 nant été réglé par la Cour, qui, à l’unanimité, a décidé que la République
                 du Sénégal devait, sans autre délai, soumettre le cas de M. Hissène Habré
                 à ses autorités compétentes pour l’exercice de l’action pénale, si elle ne
                 l’extrade pas.

                                                              (Signé) Leonid Skotnikov.




                                                                                           68




6 CIJ1033.indb 133                                                                               28/11/13 12:50

